Exhibit 10.3

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of September
21, 2018 by and between GEMPHIRE THERAPEUTICS INC., a Delaware corporation,
whose address is 17199 N. Laurel Park Drive, Suite 401, Livonia, Michigan 48152
(the “Company”) and JEFFREY S. MATHIESEN whose address is as reflected in the
personnel records of the Company (“Employee”).  Capitalized terms used but not
defined in this Agreement will have the meanings ascribed to them in the
Employment Agreement between Employee and the Company dated April 14, 2016 (the
“Employment Agreement”).

 

RECITALS

 

WHEREAS, Employee has been employed as the Chief Financial Officer of the
Company since September 19, 2015; and

 

WHEREAS, the Company and Employee (collectively, the “Parties” and each, without
distinction, a “Party”) have mutually agreed to terminate the existing
employment relationship on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the Parties, intending to be legally bound, hereby agree
as follows:

 

ARTICLE 1

EMPLOYMENT TERMINATION, PAYMENTS AND RESIGNATION

1.1          TERMINATION OF EMPLOYMENT.  Employee’s employment with the Company
shall terminate as of September 21, 2018 (the “Termination Date”).  Effective as
of the Termination Date, Employee resigns from every office of the Company held
by Employee.  The Company shall pay Employee’s compensation for hours worked
through the Termination Date, subject to withholding and payable in accordance
with the Company’s payroll practices.  In addition, the Company will reimburse
Employee for Employee’s outstanding documented business expenses remaining on
the Company’s books, which were properly reviewed and approved according to the
Company’s policies in effect on the Termination Date.  Employee will receive the
foregoing payments regardless of whether Employee executes this Agreement.

1.2          SEPARATION CONSIDERATION.  As consideration for Employee’s
agreements and releases set forth herein, following the later to occur of the
(i) execution of this Agreement and expiration of the Revocation Period (as
defined below) and (ii) the Termination Date, and recognizing that without
execution of this Agreement, Employee would not be entitled to any additional
compensation beyond wages due, the Company agrees to provide Employee with the
following benefits after the Termination Date, provided this Agreement becomes
effective in accordance with Section 2.2 of this Agreement:

(a)          the Company will pay Employee the aggregate sum of $167,500.00,
which shall be paid in accordance with the Company’s normal payroll practices in
one lump sum on the 60th day following the Termination Date, subject to payroll
deductions and all required withholdings;

(b)          the Company agrees to engage Employee to provide consulting
services, and Employee agrees to provide consulting services, pursuant to the
terms and conditions of the consulting agreement attached hereto as EXHIBIT A
(the “Consulting Agreement”);





1

--------------------------------------------------------------------------------

 



(c)          the Company agrees to use commercially reasonable efforts to cause
Employee to continue to be included as a beneficiary under the Company’s
directors’ and officers’ insurance policy in connection with Employee’s service
as an officer of the Company prior to the Termination Date;

(d)          beginning on the first day of the month following the Termination
Date and continuing through the earlier of the twelve (12) month anniversary of
the first day of the month following the Termination Date  or the date that
Employee becomes eligible to receive health insurance coverage from another
employer group health plan due to Employee’s employment with another employer,
the Company shall pay to Employee a monthly amount equal to the monthly premium
cost paid by the Company, as of the Termination Date, for Employee’s medical and
dental coverage under the Company’s group health insurance plan, in effect as of
the Termination Date, subject to all required withholding.  Employee agrees to
notify the Company within thirty (30) days after substantially similar health
and welfare benefits become available to Employee from a subsequent employer;
and

(e)          As of the day following the expiration of the revocation period
referenced in Section 2.2, Employee will be deemed to have vested in all stock
options under the Original Stock Option Award Documents that would otherwise
have vested had Employee remained employed through August 4, 2019.  Employee
will not further vest in any other stock options under the Original Stock Option
Award Documents.  The vested options shall be immediately exercisable in
accordance with the applicable Original Stock Option Award Documents, subject to
the same conditions as if the Employee had remained employed until August 4,
2019.  All such vested stock options shall remain exercisable until the stock
option termination date.  All of the Employee’s stock options that were vested
and exercisable as of the Termination Date shall remain exercisable until the
expiration date of such stock options.  Except as otherwise expressly provided
herein, all stock options shall continue to be subject to the Original Stock
Option Award Documents.

1.3          CONFLICT WITH OTHER AGREEMENTS.  In the event of any conflict of
the provisions between this Agreement and the Employment Agreement, the
provisions set forth in this Agreement shall control.  In the event of any
conflict between this Agreement and the provisions of that certain Employee
Proprietary Information and Inventions Assignment and Non-Competition Agreement
dated as of September 18, 2015 between the Company and Employee (the “Invention
Assignment Agreement”), the terms and conditions of the Invention Assignment
Agreement shall control over the terms of this Agreement.

1.4          ACKNOWLEDGEMENT.  Except as provided in this Article 1, the Parties
acknowledge and agree that Employee is not, and shall not after the Termination
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company.  Employee hereby confirms to the Company that the Invention Assignment
Agreement contains a complete list of all inventions or improvements, if any, to
which Employee claims ownership and desires to remove from the operation of the
Invention Assignment Agreement.  Employee further agrees that the Invention
Assignment Agreement remains in full force and effect, and Employee hereby
reaffirms Employee’s obligations arising under the terms of the Invention
Assignment Agreement.  Employee agrees to return to the Company all Company
documents and materials, apparatus, equipment and other physical property in
Employee’s possession within two (2) days of the Termination Date and in the
manner directed by the Company’s Chief Executive Officer (the “CEO”).

1.5          COOPERATION AND ASSISTANCE.  Following the Termination Date,
Employee agrees to furnish such information and assistance to the Company as may
be reasonably required by the Company in connection with any issues or matters
of which Employee had knowledge during Employee’s employment with the Company. 
In addition, Employee shall make Employee reasonably available to assist the
Company in matters relating to the transition of Employee’s prior duties to
other employees of the Company, as may be reasonably requested by the Company. 
The Company shall provide reasonable notice to Employee of its need for any
cooperation and/or assistance from Employee, and shall reimburse Employee for
the reasonable documented out-of-pocket expenses incurred by Employee in
providing such cooperation and assistance; provided that any such expense
exceeding Five Hundred Dollars ($500) shall require the advance consent of the
CEO.  Such reasonable expenses may, at Employee’s option, include reasonable
legal fees incurred by Employee in connection with any cooperation and/or





2

--------------------------------------------------------------------------------

 



assistance provided by Employee to the Company in the context of any litigation,
threatened litigation, or other legal matter.  Any services rendered by Employee
pursuant to this Section 1.5 shall be governed by the applicable terms and
conditions of the Invention Assignment Agreement.  Employee shall promptly
deliver to Dr. Steven Gullans via email to sgullans@gemphire.com all
correspondence and any inquires that Employee receives (including the contents
of any telephone calls or emails received by Employee) from any third party
concerning any issue of material significance to the Company.

1.6          INDEMNIFICATION.  The Parties hereby reaffirm their respective
obligations under the Company’s standard form of indemnification agreement (a
copy of which is attached as Exhibit 10.1 to the Company’s Registration
Statement on Form S-1 (Registration No. 333-210815) filed with the SEC on April
18, 2016) previously entered into by the Company and Employee (the
“Indemnification Agreement”), as well as (a) the indemnification provisions of
the Company’s Third Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws as in effect on the Termination Date and (b) any
right to indemnification afforded under applicable state and federal law
(collectively, the “Indemnification Obligations”).

1.7          STATEMENT REGARDING RESIGNATION; SEC MATTERS.  Employee
acknowledges that Company is obligated to report Employee’s termination of
employment with the Company on a Form 8-K (the “8-K”) filed with the United
States Securities and Exchange Commission (the “SEC”), within four (4) business
days after the Termination Date.  Employee agrees that the 8-K may contain a
statement summarizing the terms and conditions of this Agreement and the fact
that Employee’s employment with the Company was terminated as of the Termination
Date.  Employee will cooperate with the Company in providing information with
respect to all reports required to be filed by the Company with the SEC as they
relate to required information with respect to Employee.  Further, Employee will
remain in compliance with the terms of the Company’s insider trading policy with
respect to purchases and sales of the Company’s securities.  The Company agrees
to file Forms 4, if any, on behalf of Employee through the six (6)-month period
following the Termination Date.  Employee acknowledges and agrees that the
Company may be required to file a copy of this Agreement with the SEC.

1.8          SECTION 409A OF THE CODE.  The Parties intend that all payments and
benefits to be made or provided pursuant to this Agreement be exempt from or in
compliance with section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and other guidance thereunder (“Code Section 409A”). The
amount of expenses eligible for reimbursement under this Agreement during any
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year, the reimbursement of an eligible expense under this
Agreement shall be made no later than the last day of the calendar year next
following the calendar year in which the expense was incurred, and the right to
reimbursement of eligible expenses is not subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing or any other provision of this
Agreement, no particular tax result for Employee in respect of any payment or
benefit under this Agreement is guaranteed, and Employee alone will be
responsible for any taxes, interest or penalties imposed upon Employee under
Code Section 409A in connection with this Agreement.

ARTICLE 2

RELEASES AND NON-DISPARAGEMENT

2.1          EMPLOYEE RELEASE OF CLAIMS.  In consideration for the separation
consideration set forth in this Agreement, Employee, on behalf of Employee,
Employee’s heirs, executors, legal representatives, spouse and assigns (the
“Employee Releasing Parties”), hereby fully and forever releases the Company and
its respective past and present officers, directors, employees, investors,
stockholders, administrators, subsidiaries, affiliates, predecessor and
successor corporations, assigns, attorneys and insurers (the “Company’s Released
Parties”) of and from any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred through the date that Employee signs this Agreement,
including, without limitation, any and all claims:





3

--------------------------------------------------------------------------------

 



(a)          which arise out of, result from, or occurred in connection with
Employee’s employment by the Company or any of its affiliated entities, the
termination of that employment relationship, any events occurring in the course
of that employment, or any events occurring prior to the execution of this
Agreement;

(b)          for wrongful discharge, discrimination, harassment and/or
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; slander, libel or invasion of privacy; violation
of public policy; fraud, misrepresentation or conspiracy; and false imprisonment
(duplicative);

(c)              (i) wrongful discharge of employment; any and all claims for
wrongful discharge of employment, and/or (ii) violation of any federal, state or
municipal statute relating to employment or employment discrimination,
including, without limitation, (A) Title VII of the Civil Rights Act of 1964, as
amended, (B) the Civil Rights Act of 1866, as amended, (C) the Civil Rights Act
of 1991, as amended, (D) the Employee Retirement and Income Security Act of
1974, as amended, (E) the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), including, without limitation, by the Older Workers’
Benefit Protection Act, as amended (“OWBPA”), (F) the OWBPA, (G) the Americans
with Disabilities Act of 1990, as amended, (H) any applicable state Persons with
Disabilities Civil Rights Act, as amended, and (I) any applicable state
Whistleblowers Protection Act, as amended;

(d)          under Michigan common law or state statute including, but not
limited to, those alleging wrongful discharge, express of implied breach of
contract, negligence, invasion of privacy, intentional infliction of emotional
distress, fraud, defamation, or violations of the Michigan Elliott-Larsen Civil
Rights Act (ELCRA), Michigan Persons with Disabilities Civil Rights Act, Payment
of Wages and Fringe Benefits Act, Michigan Whistleblowers’ Protection Act,
Bullard-Plawecki Employee Right to Know Act, the Michigan Occupational Safety
and Health Act, the Michigan Social Security Number Privacy Act, and the
Michigan Internet Privacy Protection Act, all as amended together with all of
their respective implementing regulations and/or any other federal, state, local
or foreign law (statutory, regulatory or otherwise) that may be legally waived
and released;

(e)          for back pay or other unpaid compensation;

(f)           relating to equity of the Company; and/or

(g)          for attorneys’ fees and costs.

To the fullest extent permitted by law, Employee will not take any action that
is contrary to the promises Employee has made in this Agreement.  Employee
represents that Employee has not filed any lawsuit, arbitration, or other claim
against any of the Company’s Released Parties.  Employee states that Employee
knows of no violation of state, federal, or municipal law or regulation by any
of the Company’s Released Parties, and except as otherwise disclosed by Employee
to the CEO, Employee knows of no ongoing or pending investigation, charge, or
complaint by any agency charged with enforcement of state, federal, or municipal
law or regulation.  While nothing in this Agreement prevents state or federal
agencies from enforcing laws within their jurisdictions, Employee agrees
Employee shall not receive any individual monetary damages, recovery and/or
relief of any type related to any released claim(s), whether pursued by Employee
or any governmental agency, other person or group; provided that nothing in the
Agreement prevents Employee from participating in the whistleblower program
maintained by the SEC and receiving a whistleblower award thereunder.  Employee
hereby agrees that the release set forth in this Agreement shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Nothing in the foregoing shall prevent Employee from commencing an
action or proceeding to enforce Employee’s rights arising under this Agreement
or a claim for indemnification to which Employee is entitled as a current or
former officer of the Company, or inclusion as a beneficiary of any insurance
policy related to Employee’s service in such capacity.

 

2.2          ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA.  Employee
acknowledges that Employee is waiving and releasing any rights Employee may have
under the OWBPA and the ADEA, and that this waiver and release is knowing and
voluntary.  Employee acknowledges that the consideration given for this waiver





4

--------------------------------------------------------------------------------

 



and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that Employee has been advised by this
writing that (a) Employee should consult with an attorney prior to executing
this Agreement; (b) Employee has twenty-one (21) calendar days within which to
consider this Agreement and that, if Employee executed this Agreement before
expiration of that twenty-one (21) calendar day period, Employee did so
knowingly and voluntarily and with the intent of waiving Employee’s right to
utilize the full twenty-one (21) calendar day consideration period; (c) Employee
has seven (7) days following Employee’s execution of this Agreement to revoke
the Agreement (the “Revocation Period”).  Communication of any such revocation
by Employee to the Company shall be provided in writing and mailed by certified
or registered mail with return receipt requested and shall be addressed to the
Company at its principal corporate offices to the attention of the Company’s
CEO, Steve Gullans.  This Agreement shall not be effective until the Revocation
Period has expired without any revocation having been communicated.

2.3          NO ADMISSION OF LIABILITY.  Neither this Agreement nor any
statement contained herein shall be deemed to constitute an admission of
liability on the part of the parties herein released.  This Agreement’s
execution and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement, the Invention Assignment Agreement or the Employment
Agreement.

2.4          NON-DISPARAGEMENT.

(a)          For a period of three (3) years after the date of this Agreement,
each Party covenants and agrees that such Party shall not make or cause to be
made any statements, observations, opinions or communicate any information
(whether in written or oral form) that defames, slanders or is likely in any way
to harm the reputation of the other Party or any of its subsidiaries,
affiliates, directors, or officers or tortiously interfere with any of the other
Party’s respective business relationships.  Each Party acknowledges and agrees
that any violation of the covenant contained in this Section 2.4 will result in
irreparable damage to the other Party and that the other Party shall be entitled
to injunctive and other equitable relief.

(b)          In the event that either Party is ordered by a court of competent
jurisdiction or is compelled by subpoena to disclose any information on the
other Party, such Party may disclose that information without liability under
Section 2.4(a); provided,  however, that the disclosing Party gives the other
Party written notice of the information to be disclosed as far in advance of its
disclosure as is practicable.

(c)          Each Party understands and agrees that the other Party could not be
reasonably or adequately compensated in damages in an action at law for breach
of the Party’s obligations under this Section 2.4.  Accordingly, each Party
specifically agrees that the other Party shall be entitled to temporary and
permanent injunctive relief, specific performance, and other equitable relief to
enforce the provisions of this Section 2.4.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Party to claim
and recover damages or other remedies in addition to equitable relief.  The
Company agrees to use commercially reasonable efforts to cause the Company’s
directors and other executive officers to comply with the terms and conditions
of this Section 2.4.

2.5          COMPANY RELEASE OF CLAIMS.  In consideration for the obligations of
Employee set forth in this Agreement and Employee’s release of claims, the
Company, on behalf of itself and the Company’s Released Parties, hereby fully
and forever releases Employee and the Employee Releasing Parties of and from any
claim, duty, obligation or cause of action relating to Employee’s employment
with the Company, whether presently known or unknown, suspected or unsuspected,
that any of them may possess arising from any omissions, acts or facts that have
occurred up until and including the Termination Date.  The Company agrees that
the release set forth in this Section 2.5 shall be and remain in effect in all
respects as a complete general release as to the matters released.  This release
does not extend to any obligations incurred or specified under this Agreement or
any continuing obligations arising under the Employment Agreement, the Invention
Assignment Agreement or the Consulting Agreement.  The Company hereby
irrevocably covenants to refrain from directly or indirectly, asserting any
claim or demand, or





5

--------------------------------------------------------------------------------

 



commencing, instituting or causing to be commenced, any proceeding of any kind
against Employee, based upon any matter purported to be released hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1          REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.  Employee warrants and
represents to the Company that Employee:

(a)          has been advised to consult with legal counsel in entering into
this Agreement;

(b)          has entirely read this Agreement;

(c)          has voluntarily executed this Agreement without any duress or undue
influence and with the full intent of releasing all claims;

(d)          has received no promise, inducement or agreement not herein
expressed with respect to this Agreement or the terms of this Agreement;

(e)          is the only person (other than Employee’s heirs) who is or may be
entitled to receive or share in any damages or compensation on account of or
arising out of Employee’s relationship with, or providing services to, the
Company or any of its affiliated entities, the termination of that relationship
or services, any actions taken in the course of that relationship or services,
and any events related to that relationship or services or occurring prior to
the execution of this Agreement;

(f)           understands and agrees that in the event any injury, loss, or
damage has been sustained by Employee which is not now known or suspected, or in
the event that the losses or damage now known or suspected have present
consequences not known or suspected, this Agreement shall nevertheless
constitute a full and final release as to the parties herein released, and that
this Agreement shall apply to all such unknown or unsuspected injuries, losses,
damages or consequences; and

(g)          expressly acknowledges that Employee’s entry into this Agreement is
in exchange for consideration in addition to anything of value to which Employee
is already entitled.

3.2          AUTHORITY.  Employee represents and warrants that Employee has the
capacity to act on Employee’s own behalf and on behalf of all who might claim
through Employee to bind them to the terms and conditions of this
Agreement.  Each Party warrants and represents that Employee has not assigned
any claim released under this Agreement, and there are no liens or claims of
lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

3.3          NO OTHER REPRESENTATIONS.  Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

ARTICLE 4

MISCELLANEOUS

4.1          SEVERABILITY.  Should any provision of this Agreement be declared
or be determined by any arbitrator or court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

4.2          ENTIRE AGREEMENT.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
separation from the Company, and supersedes and replaces any





6

--------------------------------------------------------------------------------

 



and all prior agreements and understandings concerning Employee’s relationship
with the Company and Employee’s compensation by the Company, including without
limitation the Employment Agreement, provided, however, that this Agreement does
not supersede or modify the Invention Assignment Agreement, the
Indemnification  Agreement, any continuing obligations of Employee under the
Employment Agreement that do not conflict with the terms and conditions of this
Agreement, and all of the agreements entered into by Employee with respect to
the Original Stock Option Award Documents, all of which shall continue in full
force and effect except as modified here.  This Agreement may only be amended by
a writing signed by Employee and the Company.

4.3          ASSIGNMENT.  This Agreement may not be assigned by Employee without
the prior written consent of the Company.  The Company may assign this Agreement
without Employee’s consent in connection with a merger or sale of its assets
and/or to a corporation controlling, controlled by or under common control with
the Company.  This Agreement shall inure to the benefit of, and be binding upon,
each Party’s respective heirs, legal representatives, successors and assigns.

4.4          GOVERNING LAW; CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to its principles of conflicts of
laws.  Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of the state and federal courts of the State of Michigan for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby.  Service of process
in connection with any such suit, action or proceeding may be served on each
Party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each of the Parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each Party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.  In addition,
should it become necessary for the Company to seek to enforce any of the
covenants contained in this Agreement through any legal, administrative or
alternative dispute resolution proceeding, Employee shall reimburse the Company
for its reasonable fees and expenses (legal costs, attorneys’ fees and
otherwise) related thereto.

4.5          COUNTERPARTS/ELECTRONIC EXECUTION AND DELIVERY.  This Agreement may
be executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.  Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.  The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Delaware Electronic Transactions Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.  This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a facsimile machine or electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original agreement or instrument and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  At the request of any Party hereto or to any such agreement or
instrument, each other Party hereto or thereto will re-execute original forms
thereof and deliver them to all other Parties. No Party hereto or to any such
agreement or instrument will raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such Party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.





7

--------------------------------------------------------------------------------

 



THE COMPANY:

 

EMPLOYEE:

 

 

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

 

 

By:

/s/ Steven Gullans

 

/s/ Jeffrey S. Mathiesen

Name:

Steven Gullans

 

JEFFREY S. MATHIESEN

Title:

CEO

 

Date:

September 21, 2018

 

 

 



8

--------------------------------------------------------------------------------

 



EXHIBIT A

 

CONSULTING AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is made this 21st day of
September, 2018 (the “Effective Date”), between GEMPHIRE THERAPEUTICS INC., a
Delaware corporation, whose address is 17199 N. Laurel Park Drive, Suite 401,
Livonia, Michigan 48152 (the “Company”) and THE MATHIESEN GROUP, INC. whose
address is 12784 Kinross Lane, Naples, Florida 34120 (“Consultant”).

RECITALS

 

The Company desires to retain Consultant, and Consultant desires to be engaged
by the Company, to perform certain consulting services pursuant to the terms and
conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and in the terms, conditions
and covenants hereinafter set forth, the Company and Consultant agree as
follows:

1.            CERTAIN DEFINITIONS.  Capitalized terms used in this Agreement and
not otherwise defined shall have the following meanings:

(a)          “Company Documents and Materials” means documents or other media,
whether in tangible or intangible form, that contain or embody Proprietary
Information or any other information concerning the business, operations or
plans of the Company, whether such documents or media have been prepared by
Consultant or by others.  Company Documents and Materials include, without
limitation, blueprints, drawings, photographs, charts, graphs, notebooks, tests,
test results, experiments, customer lists, computer disks, tapes or printouts,
sound recordings and other printed, electronic, typewritten or handwritten
documents or information, sample products, prototypes and models.

(b)          “Inventions” means, without limitation, all software programs or
subroutines, source or object code, algorithms, improvements, inventions, works
of authorship, trade secrets, technology, designs, formulas, ideas, processes,
techniques, know-how and data, whether or not patentable or copyrightable, made
or discovered or conceived or reduced to practice or developed by Consultant,
either alone or jointly with others.

(c)          “Proprietary Information” means information that was or will be
developed, created, or discovered by or on behalf of the Company, or which
became or will become known to, or was or is conveyed to the Company, which has
commercial value in the Company’s business, whether or not patentable or
copyrightable, including, without limitation, information about software
programs and subroutines, source and object code, algorithms, trade secrets,
designs, technology, know-how, processes, data, ideas, techniques, inventions,
works of authorship, formulae, business and product development plans, customer
lists, terms of compensation and performance levels of the Company’s employees
and consultants, the Company’s customers and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person or entity.

(d)          “Services” means the consulting services to be performed by
Consultant on behalf of the Company described on EXHIBIT A attached hereto.

2.            SERVICES.  The Company hereby engages Consultant, and Consultant
accepts such engagement, to perform the Services.  Consultant shall provide the
Services at such specific times and at such particular locations as Consultant
and the Company mutually determine from time to time.





Exhibit A - 1

--------------------------------------------------------------------------------

 



3.            TERM.  The term of this Agreement shall commence on the Effective
Date and terminate on the date that is eight  (8) months after the Effective
Date.  Notwithstanding the foregoing, Consultant may terminate this Agreement
for any reason upon giving not less than 15 days’ notice and either party may
terminate this Agreement immediately upon occurrence of any of the following
events: (i) the breach of this Agreement by the other party, which breach is not
cured within ten days after written notice of such breach; (ii) the dissolution,
voluntary or involuntary bankruptcy of either party, or assignment by either
party of all or substantially all of its assets for the benefit of creditors;
(iii) embezzlement, insubordination, fraud or deceit in Consultant’s performance
of Consultant’s obligations hereunder; or (iv) Consultant’s breach of that
certain Separation and Release Agreement between the Company and Consultant (the
“Separation Agreement”).  Notwithstanding the termination of this Agreement, any
liability or obligation of either party which may have accrued prior to such
termination shall continue in full force and effect, including but not limited
to the rights and obligations of the parties hereto under Sections 5 through 25
of this Agreement.

4.            COMPENSATION.  In consideration of Consultant’s performance of the
Services, the Company shall pay Consultant at the base rate of Two Hundred Fifty
Dollars ($250.00) per hour for the Services rendered by Consultant.  For
Services rendered during any calendar month during the term of this Agreement,
Consultant must submit an invoice for such Services to the Company no later than
the last day of the next following calendar month and, provided that Consultant
satisfies such deadline, the Company shall pay such invoice on a net (30) days
after the date the Company receives such invoice.

5.            EXPENSES.  The Company shall reimburse Consultant for reasonable,
documented and actual expenses incurred by Consultant in connection with the
performance of the Services; provided, however, that Consultant shall not incur
any such expense relating to a single activity or trip in excess of Five Hundred
Dollars ($500.00) (the “Threshold Amount”) without first obtaining the written
consent and approval of the Company.  Consultant shall submit invoices each week
for expenses incurred the previous week.  The Company shall make any such
reimbursement within ten (10) days after receipt of an invoice therefore,
accompanied by photocopies of receipts, vouchers or other written evidence of
the expenses incurred.  The Company shall have no obligation to reimburse
Consultant for expenses in excess of the Threshold Amount that were not approved
in advance by the Company.

6.            CONFIDENTIALITY OF PROPRIETARY INFORMATION.

(a)          Nature of Information.  Consultant understands that the Company
possesses and will possess Proprietary Information which is important to its
business.  Consultant understands that Consultant’s engagement creates a
relationship of confidence and trust between the Company and Consultant with
respect to Proprietary Information.

(b)          Property of the Company.  Consultant acknowledges and agrees that
all Company Documents and Materials, Proprietary Information and all patents,
patent rights, copyrights, trade secret rights, trademark rights and other
rights (including, without limitation, intellectual property rights) anywhere in
the world in connection therewith is and shall be the sole property of the
Company.  Consultant hereby assigns to the Company any and all rights, title and
interest Consultant may have or acquire in the Proprietary Information or any
Company Documents and Materials.

(c)          Confidentiality.  At all times, both during the term of
Consultant’s engagement by the Company and after Consultant’s termination,
Consultant shall keep in confidence and trust and shall not use or disclose any
Proprietary Information or anything relating to it without the prior written
consent of the Chief Executive Officer or other duly designated officer of the
Company, except as may be necessary in the ordinary course of performing
Consultant’s duties for the Company.

(d)          Compelled Disclosure.  In the event that Consultant is requested in
any proceeding to disclose any Proprietary Information, Consultant shall give
the Company prompt notice of such request so that the Company may seek an
appropriate protective order.  If, in the absence of a protective order,
Consultant is nonetheless





Exhibit A - 2

--------------------------------------------------------------------------------

 



compelled by any court or tribunal of competent jurisdiction to disclose
Proprietary Information, Consultant may disclose such information without
liability hereunder; provided, however, that Consultant gives the Company notice
of the Proprietary Information to be disclosed as far in advance of its
disclosure as is practicable and uses Consultant’s best efforts to obtain
assurances that confidential treatment will be accorded to such Proprietary
Information.

(e)          Whistleblower.  Nothing in this Agreement will be construed to
prohibit Consultant from filing a charge with, reporting possible violations to,
or participating or cooperating with any governmental agency or entity,
including but not limited to the Equal Employment Opportunity Commission, the
Department of Justice, the Securities Exchange Commission, Congress, or any
agency Inspector General, or making other disclosures that are protected under
the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that Consultant
may not disclosure Proprietary Information that is protected by the
attorney-client privilege, except as expressly authorized by law.  Consultant
does not need the prior authorization of the Company to make any such reports or
disclosures, and Consultant is not required to notify the Company that
Consultant has made such reports or disclosures.

(f)           Records.  Consultant agrees to make and maintain adequate and
current written records, in a form specified by the Company, of all Inventions,
trade secrets and works of authorship assigned or to be assigned to the Company
pursuant to this Agreement.

(g)          Handling of the Company Documents and Materials.  Consultant agrees
that during Consultant’s engagement by the Company, Consultant shall not remove
any Company Documents and Materials from the business premises of the Company or
deliver any Company Documents and Materials to any person or entity outside the
Company, except as Consultant may be required to do in connection with
performing the Services.  Consultant further agrees that, immediately upon the
termination of Consultant’s engagement by Consultant or by the Company for any
reason, or during Consultant’s engagement if so requested by the Company,
Consultant shall return all Company Documents and Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (i) Consultant’s personal copies of personnel records and records
relating to Consultant’s compensation; and (ii) Consultant’s copy of this
Agreement.

7.            INVENTIONS.

(a)          Disclosure.  Consultant shall promptly disclose in writing to
Consultant’s supervisor or to such person designated by the Company all
Inventions made during the term of Consultant’s engagement with the Company
related to the Services.  Consultant shall also disclose to Consultant’s
supervisor or such designee all Inventions made, discovered, conceived, reduced
to practice or developed by Consultant either alone or jointly with others,
within six (6) months after the termination of Consultant’s engagement with the
Company which resulted, in whole or in part, from Consultant’s prior engagement
with the Company and are related to the Services.  Such disclosures shall be
received by the Company in confidence, to the extent such Inventions are not
assigned to the Company pursuant to subsection (b) below, and do not extend the
assignments made in such subsection.

(b)          Assignment of Inventions to the Company.  Consultant agrees that
all Inventions which Consultant makes, discovers, conceives, reduces to practice
or develops (in whole or in part, either alone or jointly with others) during
Consultant's engagement related to the Services, including, but not
limited to, conceptions or ideas derived prior to Consultant’s engagement but
related to the Services and reduced to practice or developed (in whole or in
part, either alone or jointly with others) during Consultant’s engagement with
the Company, shall be the sole property of the Company to the maximum extent
permitted by law and Consultant agrees to assign and hereby does assign to the
Company all right title and interest to the Inventions.

(c)          Works Made for Hire.  Consultant agrees that the Company shall be
the sole owner of all patents, patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual property or other rights in
connection with Inventions related to the Services.  Consultant further
acknowledges and agrees that such Inventions related to the Services, including,
without limitation, any computer programs, programming





Exhibit A - 3

--------------------------------------------------------------------------------

 



documentation and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under copyright laws.  Consultant hereby
assigns to the Company any and all rights, title and interest Consultant may
have or acquire in such Inventions.  If in the course of Consultant’s engagement
with the Company, Consultant incorporates into a Company product, process or a
machine a prior Invention or improvement not related to the Services that is
owned by Consultant or in which Consultant has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, sublicensable, worldwide license to make, have made, modify, use,
market, sell and distribute such prior Invention as part of or in connection
with such product process or machine.  If in the course of Consultant’s
engagement with the Company, Consultant incorporates into a Company product,
process or a machine a prior Invention or improvement related to the Services
owned by Consultant or in which Consultant has an interest, Consultant agrees to
assign and hereby does assign all rights and interest in the Invention to the
Company.

(d)          Cooperation.  Consultant agrees to perform, during and after
Consultant’s engagement, all acts deemed necessary or desirable by the Company
to permit and assist it, at the Company’s expense, in further evidencing and
perfecting the assignments made to the Company under this Agreement and in
obtaining, maintaining, defending and enforcing patents, patent rights,
copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements related to the Services in any
and all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.  Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Consultant’s agents and attorney-in-fact, coupled with an
interest, to act for and on Consultant’s behalf and in Consultant’s place and
stead, to execute and file any documents, applications or related findings and
to do all other lawfully permitted acts to further the purposes set forth above
in this Section, including, without limitation, the perfection of assignment and
the prosecution and issuance of patents, patent applications, filing with the
FDA, copyright applications and registrations, trademark applications and
registrations or other rights in connection with such Inventions and
improvements related to the Services with the same legal force and effect as if
executed by Consultant.

(e)          Assignment or Waiver of Moral Rights.  Any assignment of copyright
hereunder (and any ownership of a copyright as a work made for hire) includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “Moral Rights” (collectively,
“Moral Rights”).  To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the law in the
various countries where Moral Rights exist, Consultant hereby waives such Moral
Rights and consents to any action of the Company that would violate such Moral
Rights in the absence of such consent.

(f)           Holdover Assignment.

(i)           Consultant agrees to, after the termination of Consultant’s
engagement with the Company for any reason, (1) disclose immediately to the
Company all Inventions related to the Services, patentable or not; (2) assist,
at the Company’s expense, such applications for United States patents and
foreign patents covering such Inventions related to the Services as the Company
may request; (3) assign to the Company without further compensation to
Consultant the entire title and rights to all such Inventions and applications
related to the Services that Consultant may have, and (4) execute, acknowledge,
deliver, or act as otherwise necessary at the request of the Company all such
papers, including but not limited to patent applications, assignments, power of
attorney, as necessary to secure the Company the full rights to such Inventions
and applications related to the Services.

(ii)          The Inventions related to the Services which shall come under this
Section 7(f) shall include all Inventions related to the Services that (1)
Consultant conceives, reduces to practice, or otherwise makes or develops,
either solely or jointly with others, within one year after the termination of
this Agreement; and (2) are in any way based on any trade secret or confidential
or proprietary information that Consultant learned during Consultant’s
engagement with the Company; or result from any work performed by Consultant for
the Company under this Agreement; or are in any way related to the subject
matter or activities of Consultant’s engagement with the Company.





Exhibit A - 4

--------------------------------------------------------------------------------

 



8.            NON-SOLICITATION OR HIRE OF THE COMPANY EMPLOYEES.  During the
term of this Agreement and for one (1) year thereafter, Consultant shall not
encourage or solicit any employee of the Company to leave the Company for any
reason.

9.            NON-SOLICITATION OF NON-EMPLOYEES.  During the term of this
Agreement, Consultant shall not interfere with or attempt to impair the
relationship between the Company and any of its non-employee consultants and
advisors or otherwise induce any non-employee consultant or advisor of the
Company to terminate association with the Company.  The Company will not
interfere with or attempt to impair the relationship between the Consultant and
any non-employee consultants and advisors during the term of this Agreement and
for one (1) year thereafter.

10.          ARRANGEMENT NON-EXCLUSIVE.  Consultant agrees that, if Consultant
enters into an agreement with another entity which is in the same or similar
line of business as the Company or a competitor of the Company, such agreement
will constitute a conflict of interest with this Agreement and Consultant shall
promptly notify the Company of such conflict in writing.  The Company may, at
its option, elect to terminate this Agreement upon receipt of Consultant's
notice by, and upon, giving notice of such elections to the Company.

11.          COMPANY AUTHORIZATION FOR PUBLICATION.  Prior to Consultant’s
submitting or disclosing for possible publication or dissemination outside the
Company any material prepared by Consultant that incorporates information that
concerns the Company’s business or anticipated research, Consultant agrees to
deliver a copy of such material to the Chief Executive Officer of the Company
for review.  Within twenty (20) days following such submission, the Company
agrees to notify Consultant in writing whether the Company believes such
material contains any Proprietary Information or Inventions related to the
Services, and Consultant agrees to make such deletions and revisions as are
reasonably requested by the Company to protect its Proprietary Information and
Inventions related to the Services.  Consultant further agrees to obtain the
written consent of the Company prior to any review of such material by persons
outside the Company.

12.          INDEPENDENT CONTRACTOR.  The Company and Consultant mutually
understand and agree that Consultant shall be at all times acting and performing
as an independent contractor.  Nothing in this Agreement is intended to create
an employer/employee relationship or a joint venture relationship between the
parties.  The parties agree that Consultant is not eligible for any
compensation, fringe benefits, pension, workers' compensation, sickness or
health insurance benefits, or other similar benefits accorded employees of the
Company.  The parties agree that the Company will not withhold any sums for
income tax, unemployment insurance, social security, or any other withholding
pursuant to any law or requirement of any governmental body on behalf of
Consultant.  Consultant acknowledges and agrees that the Company has no
obligation under local, state, or federal laws regarding Consultant and that the
total commitment and liability of the Company in regard to any arrangement with,
or work performed by, Consultant hereunder is to pay the fees and expenses
pursuant to the provisions hereof.  Consultant shall indemnify and hold the
Company harmless from any and all loss, damage, claims, payments, or liability
arising with respect to any such payment, withholdings, and benefits, if
any.  Nothing in this Agreement is intended to allow the Company to exercise
control or direction over the manner or method by which Consultant performs the
Services under the terms of Consultant’s engagement by the Company.

13.          SECTION 409A OF THE CODE.   The Parties intend that all payments
and benefits to be made or provided pursuant to this Agreement be exempt from or
in compliance with section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder (“Code Section
409A”). The amount of expenses eligible for reimbursement under this Agreement
during any calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year, the reimbursement of an eligible
expense under this Agreement shall be made no later than the last day of the
calendar year next following the calendar year in which the expense was
incurred, and the right to reimbursement of eligible expenses is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing or
any other provision of this Agreement, no particular tax result for Consultant
in respect of any payment or benefit under this Agreement is guaranteed, and
Consultant alone will be responsible for any taxes, interest or penalties
imposed upon Consultant under Code Section 409A in connection with this
Agreement.





Exhibit A - 5

--------------------------------------------------------------------------------

 



14.          MAINTENANCE OF RECORDS.  During the term of this Agreement and,
until the expiration of two (2) years after the furnishing of the Services
pursuant to this Agreement, Consultant shall make available, upon written
request of the Company or its designee, any records maintained by Consultant
regarding any of the Services performed hereunder by Consultant.  Consultant is
not obligated to maintain software to support access of records and will be
compensated for the time and effort to make the records available.

15.          NO AUTHORITY TO BIND.  Consultant shall have no power or authority
to execute any agreements or contracts for or on behalf of the Company nor to
bind the Company in any other manner.

16.          INDEMNIFICATION.  Consultant shall save, indemnify, defend and hold
the Company harmless from any liability, claim, loss, damage, or expenses,
including, without limitation, reasonable attorney fees, arising from
Consultant’s acts, errors, or omissions in the course of providing the
Services.  The Company shall save, indemnify, defend and hold Consultant
harmless from any liability, claim, loss, damage, or expenses, including,
without limitation, reasonable attorney fees, arising from the Company’s acts or
omissions in the course of performing the Company’s obligations arising under
the terms and conditions of this Agreement.

17.          INJUNCTIVE RELIEF.  Consultant acknowledges that breach of any of
the provisions of this Agreement could cause the Company irreparable injury for
which no adequate remedy at law exists.  Accordingly, the Company shall have the
right, in addition to any other rights it may have, and by executing this
Agreement Consultant hereby consents, to the entry in any court having
jurisdiction of a temporary or permanent restraining order or injunction
restraining or enjoining Consultant from any violation of this
Agreement.  Consultant further agrees to waive, and to use Consultant’s best
efforts to cause Consultant’s directors, officers, employees and agents, if any,
to waive, any requirement for the securing or posting of any bond in connection
with such remedy.

18.          NO ASSIGNMENT.  This Agreement may not be assigned by either party
without the written consent of the other party.

19.          SEVERABILITY.  Consultant agrees that if one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

20.          BINDING EFFECT.  This Agreement shall inure to the benefit of and
be binding upon, the parties and their respective successors and permitted
assigns.

21.          AMENDMENT.  This Agreement may not be amended except by mutual
written Agreement of the parties.

22.          NOTICES.  All notices, requests, demands and other communications
shall be in writing and shall be deemed to have been duly given or made if
delivered by hand, in which case notice will be deemed effective upon receipt,
or, if by mail by certified or registered mail, with postage prepaid to the
address of such party set forth in the introductory paragraph of this Agreement
or to such address directed by a party in writing, in which case notice will be
deemed effective upon mailing.  The return receipt, the delivery receipt, or the
affidavit of messenger will be deemed conclusive but not exclusive evidence of
delivery; delivery will also be presumed at such time as delivery is refused by
the addressee upon presentation.

23.          ENTIRE AGREEMENT.  This Agreement together with the Separation
Agreement shall constitute the entire agreement between the parties and
supersedes any and all other written or oral agreements between Consultant and
the Company with respect to the subject matter of this Agreement.

24.          GOVERNING LAW; CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to its principles of conflicts of
laws.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the





Exhibit A - 6

--------------------------------------------------------------------------------

 



state and federal courts of the State of Michigan for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

25.          COUNTERPARTS/ELECTRONIC EXECUTION AND DELIVERY.  This Agreement may
be executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.  Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.  The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Delaware Electronic Transactions Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.  This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a facsimile machine or electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original agreement or instrument and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto will re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument will raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

SIGNATURES ON THE FOLLOWING PAGE

 

 



Exhibit A - 7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Consultant have made this Agreement
effective as of the date first set forth above.

CONSULTANT: 

 

THE COMPANY: 

 

 

 

THE MATHIESEN GROUP, INC.

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

 

 

 

 

 

By:

 

JEFFREY S. MATHIESEN

 

Name:

 

 

 

Title:

 

 

 

 



Signature Page to Consulting Agreement

--------------------------------------------------------------------------------

 



EXHIBIT A

DESCRIPTION OF SERVICES

Consultation on certain financial and accounting matters requested by the
Company from time to time.  Consultant will report to the Company’s Chief
Executive Officer.

Exhibit A - 2

--------------------------------------------------------------------------------